DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerresheim et al. (US 5,996,661).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. And drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Furthermore, when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 1, Gerresheim discloses a tire having a tread portion, wherein the tread portion includes an intermediate tread zone 3 – (construed as a first land portion), the intermediate tread zone/first land 3 portion includes a first circumferential edge, a second circumferential edge, and a tread surface between the first circumferential edge and the second circumferential edge, on the intermediate tread zone/first land 3 portion, a plurality of intermediate curved grooves 7 are provided in a tire circumferential direction, each of the intermediate curved grooves 7 extends from a first end on the first circumferential edge side and terminates at a second end within the first land portion, each of the intermediate curved grooves 7 includes a first curved portion on the first end side, and a second curved portion on the second end side;
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second curved portion)][AltContent: textbox (First curved portion)][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Second circumferential edge)][AltContent: arrow][AltContent: textbox (First circumferential edge)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The first curved portion is an arc curve with a radius of curvature having a center on the first circumferential edge side of the curved groove, and the second curved portion is an arc curve with a radius of curvature having a center on the second circumferential edge side of the curved groove, see reproduction of FIG. 1 above.
Regarding claims 2-5, 7, 10-11, Gerresheim further discloses the first and second curved portions cross an axial direction center position of the intermediate tread zone/first land portion; and where the second end is located between the first circumferential edge and a center position in a tire axial direction of the first land portion; and where a groove width of each of the curved grooves gradually decreases from the first end toward the second end; and where the radius of curvature of the second curved portion is larger than the radius of curvature of the first curved portion; and where a length in the tire circumferential direction of the first curved portion is 30% to 70% of a length in the tire circumferential direction of the curved groove; the tread portion includes four land portions demarcated by main grooves continuous in the tire circumferential direction.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerresheim et al. (US 5,996,661).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. And drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Furthermore, when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claim 18, Gerresheim discloses a tire having a tread portion, wherein the tread portion includes an intermediate tread zone 3 – (construed as a first land portion), the intermediate tread zone/first land 3 portion includes a first circumferential edge, a second circumferential edge, and a tread surface between the first circumferential edge and the second circumferential edge, on the intermediate tread zone/first land 3 portion, a plurality of intermediate curved grooves 7 are provided in a tire circumferential direction, each of the intermediate curved grooves 7 extends from a first end on the first circumferential edge side and terminates at a second end within the first land portion, each of the intermediate curved grooves 7 includes a first curved portion on the first end side, and a second curved portion on the second end side;
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second curved portion)][AltContent: textbox (First curved portion)][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Second circumferential edge)][AltContent: arrow][AltContent: textbox (First circumferential edge)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The first curved portion is an arc curve with a radius of curvature having a center on the first circumferential edge side of the curved groove, and the second curved portion is an arc curve with a radius of curvature having a center on the second circumferential edge side of the curved groove; and where the first and second curved portions cross an axial direction center position of the intermediate tread zone/first land portion; and where the second end is located between the first circumferential edge and a center position in a tire axial direction of the first land portion; and where the radius of curvature of the second curved portion is larger than the radius of curvature of the first curved portion, see reproduction of FIG. 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gerresheim et al. (US 5,996,661), as applied to claim 1 above, and further in view of Suzuki et al. (US 2017/0282651 A1).
Regarding claim 6, Gerresheim does not explicitly disclose a groove width of each of the curved grooves is 2 to 4 mm. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the grooves to have a width 2 to 4 mm, as Suzuki discloses a tread pattern having curved auxiliary grooves 5 with a width of 0.5 mm to 5 mm, see [0078], [0080]. The auxiliary grooves being suitable for, see [0078], [0080] 
Allowable Subject Matter
Claims 8-9, 12-17, 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Gerresheim fails to teach, disclose or reasonably suggest forming the tread pattern according to the features of the aforementioned claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749